Cline, Judge:
When these cases were on the calendar at San Francisco, based on a stipulation of the parties, marked exhibit 1, protest 711659-G, the trial judge continued the protests herein involved subject to defendant’s motion to dismiss the same. The language of the stipulation applicable to these cases reads as follows:
(2) That the cases listed in Schedule B hereto attached may be continued, subject to Government’s motion to dismiss on the ground that plaintiffs’ motion to amend should be denied as a matter of law where A. A. A. claim was the only claim in the original protest.
No motions to amend appear to have been filed, and, while the defendant’s motion to dismiss appears to be directed to the legality of amendment, we construe it to mean that the protests should be dismissed because the court has no jurisdiction. At any rate, the court has power of its own motion to raise the question of jurisdiction. United States v. Klytia Corporation, C. A. D. 178. An examination of the protests indicates that the only claim therein is that the assessment under the Agricultural Adjustment Act of May 12, 1933, was improper and illegal. In United States v. Lamborn, 27 C. C. P. A. 46, C. A. D. 60, the appellate court held that this court has no jurisdiction to consider the validity of an assessment under the Agricultural Adjustment Act, and, in Chew Yuen Gee et al. v. United States, C. D. 479, it was held by this court that protests which contained'no claim other than that relating to the applicability of the Agricultural Adjustment Act were not subject to amendment after the enactment of the Revenue Act of 1936 which divested this court of jurisdiction over that subject matter.
In harmony with the decisions cited, the protests herein involved are dismissed. Judgment will be entered accordingly.